The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and  41-56 are pending and are under consideration  in the instant application.

Rule 37 CFR 1.132 Declaration
Applicant’s submission of the declarations of Dr Graham Buckton under 37 CFR 1.132 filed 06/24/2022 is acknowledged. The declarations are found to be persuasive and is sufficient to overcome the based upon 35 U.S.C 103(a) set forth in the non-final rejection dated 01/24/2022.

REASONS FOR ALLOWANCE
In view of the applicant’s amendment to the claims, and the declaration  filed on 06/24/2022,  and the following examiners statement of reasons for allowance, claims 1 and 41-56 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed   pharmaceutical composition comprising: (a) a solid dispersion comprising between about 25-75% w/w of (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3- difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3 -yl)-5- oxopyrrolidine-2-carboxamide (Compound 1), or a pharmaceutically acceptable salt thereof, and between about 25-75% w/w of a polyvinylpyrrolidone-vinyl acetate (PVP-VA) copolymer; and optionally (b) one or more pharmaceutically acceptable carrier(s).

Conclusion
Claims 4 and 41-56 (renumbered as 1-17) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629